Title: From George Washington to Ephraim Blaine, 23 November 1780
From: Washington, George
To: Blaine, Ephraim


                        
                            Sir,Hd Qrs Nov. 23d 1780
                        
                        I enclosed you an extract of a letter which I have received from Col. Hay—The case of Major Hale appears peculiar, and as far as public considerations will permit, to merit particular attention. I can however do nothing but refer him to you. I doubt not you will do every thing in your power to render him justice. I am with esteem Sir Your most Obed. & humble servant.
                        
                            
                        
                    